Citation Nr: 1615062	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  13-12 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory condition, to include chronic bronchitis.


REPRESENTATION

Veteran represented by:	Linda Rast, agent


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1953 to January 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in St. Paul, Minnesota currently has jurisdiction over the Veteran's claim.

These matters were previously before the Board in July 2015 and were remanded for further development.  For the reasons discussed below, another remand is required before the Board can adjudicate the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his chronic bronchitis is due to active duty service.  

In October 2015, the Veteran was afforded a VA examination in which he was diagnosed with chronic bronchitis.  The VA examiner opined that it was less likely than not that the Veteran's claimed condition was incurred in or caused by his claimed in-service injury, event or illness.  In support of this conclusion, the examiner stated that a review of the Veteran's service treatment records shows documentation of an episode of viral pneumonia in July 1967 and an admission for acute bronchitis on May 30, 1969.  The Veteran's records also show he complained of coughing while in service and was diagnosed with upper respiratory infections (URIs).  The examiner noted that the Veteran's separation physical dated February 1, 1974 noted frequent colds which were treated acutely with no residuals, as evidenced by the Veteran's normal lung exam at retirement.  The VA examiner further stated that he was unable to find evidence of evaluation or treatment for chronic bronchitis during his service.  The examiner also noted the Veteran had a 33-year history of smoking before quitting in 1974.  Following service, the VA examiner noted an April 1978 treatment record which documented an episode of bronchitis.  He stated the next entry in the Veteran's records for acute bronchitis was dated April 23, 1997, which was 23 years after separation from active duty service.  Further, the VA examiner stated that the Veteran's private treatment records showed he developed acute bronchitis multiple times between 1999 and 2010.  The examiner stated the Veteran's current pulmonary function tests (PFTs) showed he had severe obstruction due to the development of chronic bronchitis that developed after 33 years of smoking.  The PFTs also had a restrictive component likely related to the Veteran's obesity.

The October 2015 VA examiner's opinion is inadequate for a number of reasons.  First, the opinion did not consider the Veteran's lay statements regarding the continuity of his respiratory symptoms during service and in the years following his discharge from active duty.  Instead the VA examiner's opinion was based at least in part on the absence of continuity of treatment since service.  It is continuity of symptomatology, rather than continuity of treatment, that is important.  An opinion based on the absence of treatment records without consideration of a Veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Second, the VA examiner relied on at least one factual error in explaining why he believed the Veteran's chronic bronchitis was not likely related to his active duty service.  See Reonal v. Brown, 5 Vet. App. 460 (1993).  Notably, the examiner mentioned the April 1978 treatment record documenting an episode of bronchitis and then incorrectly stated that the next entry showing bronchitis was dated in April 1997, which was 23 years after discharge from active duty service.  In fact, the Veteran's medical records include a March 1990 post-service treatment record which documents the Veteran was assessed with an upper respiratory infection/bronchitis.  Further, while the examiner acknowledged the presence of the April 1978 treatment record documenting bronchitis, he failed to address a notation in that particular record potentially favorable to the Veteran's claim which stated that the Veteran had chronic bronchitis since 1969, which would put the onset of his disability during active duty service.  The record also noted that the Veteran was advised to stop smoking, which suggests that the Veteran may have quit smoking more recently than 1974.

Lastly, the October 2015 VA examiner referenced the Veteran's pulmonary function tests and explained that they showed severe obstruction due to the development of chronic bronchitis that developed after 33 years of smoking.  The examiner also stated that the tests also showed a restrictive component likely related to the Veteran's obesity.  However, the VA examiner provided no discussion of how he came to these conclusions, which would be of great benefit to the Board in evaluating the merits of the Veteran's claim.

Because of these failings, there has not been compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  An examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully-informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The discussion of the underlying medical rationale of an opinion, not just review of the claims file, is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

On remand, the Veteran's claim should be returned to the October 2015 VA examiner for a more responsive opinion on the etiology of the Veteran's respiratory condition that specifically considers his lay statements concerning the onset and progression of his symptoms and specifically addresses evidence in the record favorable to his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who conducted the Veteran's October 2015 VA examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment on the etiology of the Veteran's respiratory condition.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  Any indicated evaluations, studies, and tests should be conducted.  If the examiner determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following questions:

(a)  Identify all current respiratory diagnoses.  For each diagnosis, state whether the disorder was also present during service.

(b)  For any disorder which was present during service, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed respiratory condition, to include the Veteran's chronic bronchitis, had its onset in service or is otherwise related to active duty?

The examiner should provide a complete rationale for any opinion provided and should specifically comment on the Veteran's lay statements concerning the onset and progression of his respiratory problems.  In attempting to comment on this determinative issue of causation, the October 2015 VA examiner impermissibly relied on the seeming absence of indication or actual treatment for chronic bronchitis for many years following discharge from active duty service, such as would be reflected in the treatment records.
  
In fact, a post-service medical record dated in April 1978 noted that the Veteran had chronic bronchitis since 1969, which would put the onset of his disability during active duty service.  The examiner is asked to specifically comment on this evidence, which undermines the October 2015 VA examiner's conclusion that the Veteran's chronic bronchitis was less likely than not related to active duty service.  

The examiner is also asked to specifically comment on the relevance of pulmonary function tests in the medical evidence, as well as the Veteran's history of smoking and obesity, in addressing whether any currently diagnosed respiratory condition had its onset in or is otherwise related to his active duty service.

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




